Citation Nr: 9928915	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of a 
total left knee joint replacement for internal derangement, 
currently rated at 60 percent disabling.

2.	Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.	Residuals of a total left knee joint replacement for 
internal derangement are not manifested by a need for 
frequent hospitalization.

2.	The veteran's service-connected disability does not 
preclude him from engaging in some form of substantially 
gainful employment which is available in the national 
economy, and which is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.	The schedular and extraschedular criteria for an 
evaluation in excess of 60 percent for residuals of a total 
left knee joint replacement for internal derangement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5055 (1998). 

2.	A total disability evaluation based on individual 
unemployability due to a service-connected disability is not 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Under Diagnostic Code 5055, a prosthetic replacement of the 
knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrants 
a 60 percent evaluation.  A 100 percent evaluation is 
warranted for a prosthetic replacement of a knee joint for 1 
year following implantation of prosthesis.  38 C.F.R. § 
4.71a.     

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's left knee disorder is 
not warranted.  In this respect, the evidence shows that the 
veteran has been already granted the maximum allowable 
evaluation under the applicable diagnostic code.  The Board 
observes that the veteran has already been granted a 
temporary total disability evaluation under Diagnostic Code 
5055, effective from August 1995 to October 1995.  As a 
temporary total disability evaluation for a prosthetic knee 
joint replacement is effective only up to one year following 
implantation of a prosthesis, a higher evaluation is not 
warranted.  

Further, there is no evidence to warrant an evaluation in 
excess of 60 percent for residuals of a total left knee joint 
replacement for internal derangement.  The veteran has been 
granted the maximum schedular evaluation for that disability 
after one year, and there is no evidence demonstrating that 
his left knee disorder causes a significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or that it necessitates 
frequent periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  
The Board also observes that the veteran was last 
hospitalized for his left knee disorder in August 1995, over 
four years ago.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's left knee disorder. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Total Rating Claim

Facts

Service connection is in effect for residuals of a total left 
knee joint replacement for internal derangement. 

Service medical records reflect that in August 1954, the 
veteran was treated for a left knee sprain.  While ascending 
stairs he slipped and fell, spraining his ankle.  In 
September 1954, the veteran injured his left knee five months 
previously when he accidentally fell on stairs.  The 
examination revealed menial tenderness over the lateral 
collateral leg.  He was diagnosed with a probable left knee 
fractured meniscus.  

In private treatment records from St. Mary's Infirmary, dated 
in August 1955, the final diagnosis was left knee ruptured 
medial meniscus.  The X-ray diagnosis was left knee negative 
for fracture or dislocation.

On VA examination in October 1955, the diagnosis was internal 
derangement of the left knee with some anterior posterior 
motion.  An X-ray study of the left knee revealed minute 
lipping about the posterior aspect of the patella, but no 
other evidence of bone or joint disease.

By a November 1955 rating decision, service connection was 
granted for a left knee internal derangement with anterior 
posterior motion and a 10 percent evaluation was assigned 
from October 1954. 

VA examination in January 1957 reported that the veteran fell 
when walking up stairs inservice in 1954.  He indicated that 
he had difficulty walking and standing for any length of time 
and walking up stairs because of a knee brace he wore.  The 
diagnosis was residual of injury to left knee joint 
manifested by cicatrix post operative for removal of a medial 
semilunar cartilage and relaxation of the lateral collateral 
ligaments.

In VA outpatient treatment records, the veteran was noted, in 
January 1956, to have underwent a left knee arthrotomy 
inservice in March 1955.  The left knee was weak, painful, 
and unstable.  In October 1956, he complained of left knee 
pain in spite of a brace which he wore regularly.  An October 
1956 X-ray study of the left knee revealed minimal 
osteoarthritis lipping involving the posterior margin of the 
patellae 
  
In a February 1957 rating decision, the left knee disorder 
was assigned a 20 percent evaluation from April 1956.

On VA examination in September 1958, the veteran indicated 
that, over the last year, he was unable to obtain gainful 
employment due to the need to wear a brace.  The diagnoses 
were improved post operative left knee joint medial meniscus 
and possible chronic osteochondritis and residual 
postoperative chronic osteoarthritis.  

By an October 1958 rating decision, the evaluation for the 
left knee disorder was reduced to 10 percent from December 
1958.

VA Examination in February 1961 diagnosed internal 
derangement of the left knee with mild posterior cruciate 
relaxation.  The examiner indicated that he felt a brace was 
not necessary for ambulation and any instability concerned 
only the posterior cruciates and was very mild in degree.

In a June 1961 BVA decision, an increased rating for the 
veteran's left knee disorder was denied.

On VA examination in April 1968, the diagnoses were 
postoperative excision of a left knee medial meniscus in 1955 
and mild weakness of the left medial collateral ligaments.

A July 1968 VA examination offered a diagnosis of 
postoperative left knee internal derangement with mild 
residual instability.

On VA examination in October 1972, the veteran was diagnosed 
with history of a left knee medial meniscus excision in 1955, 
followed by subjective discomfort in the left knee ever since 
that time and a history of the knee giving away with 
occasional falls and a healed cicatrix, that was nonadherent 
and asymptomatic, on the medial aspect of the left knee 
secondary to first diagnosis.

A June 1988 VA outpatient treatment record assessed rule out 
knee fracture.

On VA examination in July 1989, the diagnosis was history of 
left knee injury with fracture, history of torn medial 
meniscus cartilage, and status post medial meniscectomy done. 

A February 1991 VA outpatient treatment record assessed right 
knee degenerative joint disease.

A March 1991 X-ray study revealed left knee degenerative 
arthritis.

VA examination in September 1991 diagnosed a symptomatic, 
left knee status post internal derangement.

At his February 1992 RO hearing, the veteran testified that 
he had last worked three years previously as a truck driver.  
The veteran indicated that he was 62 when he stopped working 
at which time he began receiving social security.

An April 1992 VA hospital treatment record indicated that the 
veteran underwent a left total knee arthroplasty.  He had 
degenerative joint disease in his left knee, which had become 
unresponsive to medical treatment.

VA examination in April 1992 diagnosed left knee pain.  The 
veteran was noted to be symptomatic with functional 
impairment.

By a July 1992 rating decision, the veteran's left knee 
disorder was evaluated at 30 percent disabling from April 
1991, at 100 percent disabling from April 1992, and at 30 
percent disabling from June 1993.

An August 1995 VA hospital treatment record indicated that 
the veteran underwent a revision of a left knee total 
arthroplasty of the tibial tray and polyethylene.

In a January 1996 rating decision, the veteran was assigned a 
temporary total disability evaluation from August 1995 and a 
30 percent evaluation from October 1995.

On VA examination in May 1996, the diagnosis was status post 
total left knee arthroplasty and status post total knee 
arthroplasty revision now with chronic knee swelling and 
tenderness as well as pain on flexion and limitation of 
motion.

A June 1996 VA X-ray study revealed a status post total left 
knee replacement, no change since February 1996.

On VA examination in September 1996, the veteran stated that 
since his last knee surgery, he had constant pain of about 5 
on a scale of 10 and a baseline which worsened to 10 on a 
scale of 10.  The veteran was wearing a multi-hinged left 
knee brace and had a significant limp.  The knee was very 
tender to light palpation on the left knee, especially on the 
medial side and also anteriorly.  Range of motion of the knee 
showed flexion on the right to 130 degrees and on the left to 
90 degrees.  With attempted left knee flexion, he complained 
of much increased pain.  Knee extension was 0 degrees 
bilaterally.  The McMurray sign on the left showed that the 
veteran had increased pain and crepitus.  There was no medial 
lateral laxity of either knee.  Drawer sign on the left was 
positive with anterior movement with the veteran complaining 
of increased pain.  He was very tender to light, left knee 
palpation, especially in the medial side and anteriorly.  
Apley sign was positive on the left.  He had increased pain 
at 90 degrees.  The left knee had some swelling and there was 
marked tenderness throughout most of the examination.  Left 
knee strength appeared to be 3/5 for flexion and extension 
with the veteran having problems during the evaluation 
because this caused him quite a bit of pain on checking his 
left knee.  The diagnosis was status post multiple left knee 
surgeries with residuals.

A November 1996 rating decision assigned the veteran's left 
knee disorder a 60 percent evaluation from February 1996.  


Analysis
The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v.  Derwinski, 1 Vet. App. 326, 330, 
332 (1991).

The issue before the Board is whether the veteran's service-
connected residuals of a total left knee replacement for 
internal derangement, evaluated at 60 percent, by itself, and 
without consideration of any nonservice-connected 
disabilities, preclude all forms of substantially gainful 
employment in the national economy which are consistent with 
his education and occupational experience and which would 
afford a living wage.  The Board finds, however, that the 
preponderance of the evidence is objectively against 
concluding that the veteran's service-connected disorder 
alone precludes his return to all such forms of substantially 
gainful employment.  In this respect, there is no medical 
evidence of record that indicates that the veteran's service-
connected left knee disorder precludes all forms of 
substantially gainful employment in the national economy.  
Further, the Board notes that the veteran, as indicated on 
his claim for increased compensation based on 
unemployability, was employed as a truck driver from 1959 to 
1989.  This is a period of 30 years in which the veteran was 
apparently able to effectively use his left knee while 
driving his truck.  As such, a rational, objective basis does 
not exist for a total rating based on individual 
unemployability.

As to whether a total rating is subjectively warranted the 
Board again finds that there is no basis for granting the 
benefit sought on appeal.  Although the veteran underwent a 
total left knee replacement, a review of all of the medical 
records and examinations in the claims file reveals that the 
veteran has never been found to be unemployable as a result 
of his service-connected left knee disorder.  Accordingly, 
the Board finds that the clear preponderance of the evidence, 
both objectively and subjectively, is against a total rating.  
Hence, the benefit sought on appeal is denied.

In reaching the above decisions the Board acknowledges the 
veteran's reported receipt of benefits from the Social 
Security Administration.  Significantly, however, as the 
veteran is older than 62 years of age, any current benefits 
would be old-age insurance benefits, not disability insurance 
benefits.  See generally, 42 U.S.C. §§ 402, 423 (1998). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 

however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for residuals of a 
total left knee joint replacement for internal derangement is 
denied.

A total disability evaluation based on individual 
unemployability due to a service-connected disability is 
denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

